Exhibit ENTERPRISE PRODUCTS PARTNERS L.P. INDEX TO UNAUDITED PRO FORMA FINANCIAL STATEMENTS Enterprise Products Partners L.P. Unaudited Pro Forma Condensed Consolidated Financial Statements: Introduction 2 Unaudited Pro Forma Condensed Consolidated Balance Sheet at September 30, 2009 3 Unaudited Pro Forma Condensed Statement of Consolidated Operations for the nine months ended September 30, 2009 5 Unaudited Pro Forma Condensed Statement of Consolidated Operations for the nine months ended September 30, 2008 6 Unaudited Pro Forma Condensed Statement of Consolidated Operations for the year ended December 31, 2008 7 Unaudited Pro Forma Condensed Statement of Consolidated Operations for the year ended December 31, 2007 8 Unaudited Pro Forma Condensed Statement of Consolidated Operations for the year ended December 31, 2006 9 Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements 10 1 ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Introduction The following unaudited pro forma condensed consolidated financial statements have been prepared to assist in the analysis of financial effects of (i)the merger between Enterprise Products Partners L.P. and TEPPCO Partners, L.P. and (ii)the post-merger contribution of Texas Eastern Products Pipeline Company, LLC and TEPPCO Partners, L.P. to Enterprise Products Operating
